DETAILED ACTION
This detailed action is in response to the arguments and amendments filed on December 13, 2021, and any subsequent filings.
Claims 1-20 stand rejected.  Claims 2-4, 8, 9, 12-14, 18, and 19 have been canceled.  Claims 21 and 22 have been added.  Claims 1, 5-7, 10, 11, 15-17, and 20-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation
Claims 8 and 18
The claims have been canceled and no thus no longer in need of interpretation.
Claim Rejections - 35 USC § 112
As to Applicants' argument that the claims have been amended to address each rejection based on indefiniteness (Remarks, Page 6/Paragraph 3 (hereinafter "Pg/Pr")), Claim 11 has not been amended to address the indefiniteness of the term "health-enhanced" in the preamble.
Claim Rejections - 35 USC §§ 102, 103
Claims 1-20
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that Koide does not disclose a communication unit coupled to a processor for transmitting air and water data and thereby determining functioning of the air and potable water supply components (Remarks, Pg8/Pr1), Koide discloses control unit CU (Fig. 1) which inherently communicates using a communication unit coupled to the processor of the control unit otherwise the control unit could not control functions of the components such as starting and stopping operations (Pr23,24).
Applicants argue that Koide does not disclose a potable water supply component that is integral with the dialysis machine (Remarks, Pg8/Pr2).  Koide refers to  both clean water and tap water both of which are potable because they are safe for human consumption (Pr20).  Further, making that which is separate integral does not impart patentability (MPEP 2144.04(V)(B)).
Response to Amendment
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Claim 10 includes the term "responsive" in line 3 yet the term is not in the prior version of the claim and has not been underlined and fails to conform with the requirements of 37 CFR 1.121(c); and, 
Claim 11 repeats the word "at" in line 12.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In Claims 1 and 11, "information . . . that determines functioning of the air component and/or the potable water supply component" (note that with respect to method Claim 11, "where a method claim does not contain the term ‘step[s] for,’ a Masco Corp. v. U.S., 303 F.3d 1316, 1327 (Fed. Cir. 2002), and that this limitation contains no acts of the information to perform a function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 5-7, 10, 11, 15-17, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with laims 1 and 11 are not enable for determining the functioning of the air or potable water supply component.
The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention.  As to the breadth of the claim, the claims encompass any and all possible ways to determine the function of the air and potable water supply components.  As to the nature of the invention and the amount of direction provided by the inventor, the invention appears to relate to a processor that determines the function of the air and potable water supply components.  As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement.  As to the existence of working examples, no working examples have been given in the specification to determine the function of the air and potable water supply components.  Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine not all possible ways to determine the function of the air and potable water supply components.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly .
Claim 1 recites the limitation "at least one processor of the dialysis machine" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the processor receiving data via executing executable code yet nothing in the claim or written description indicates how executing code allows for the processor to receive data.
Claim 10 recites the term "responsive information" yet does not indicate what information would be considered responsive rendering the claim indefinite.
The term "health-enhanced" in Claim 11 is a relative terms which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 11 recites the limitation "the at least one processor of the dialysis machine" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites that receiving information determines the functioning of the air and water components yet the claim and written description do not recite any acts that perform this function rendering the claim indefinite (see MPEP 2163.03(VI) ("If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)")).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 10, 11, 15, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koide, Japanese Publication No. 2017080137A (hereinafter "Koide").  .
Applicants' claims are directed towards a device and a method.
Regarding Claims 1, 5, 6, 10, and 21, Koide discloses a dialysis system, comprising a dialysis machine (Fig. 1, item 100 (note broadest reasonable interpretation of dialysis machine consistent with the specification includes structure in addition to dialysis device 10 seen in drawing), Pr7); an air component that monitors and treats air in a vicinity of the dialysis machine (Prs7,8,12,13,21,23), wherein the air component includes an air monitor sensor (Fig. 1, item P, Pr23 (note air pressure monitor)); a potable water supply component that provides potable water (Prs7,20); at least one processor of the dialysis machine that, via execution of executable code stored on a computer readable medium, receives air monitor data from the air monitor sensor of the air component (Fig. 1, Pr23 (note unit computer CU contains processor); see also 112(b) analysis); and a communication unit communicatively coupled to the at least one processor that transmits the air monitor data over a network (Pr23,24 (note control unit CU inherently contains a communication unit to control component functioning)), wherein, after transmitting the air monitor data over the network, the communication unit receives information over the network that determines functioning of the air component and/or the potable water supply component (Pr23,24 (note starting and stopping of components); see also claim interpretation above).
Koide does not disclose in a first embodiment an air component integrated into the dialysis machine; a potable water supply component integrated into the dialysis machine; a potable water supply component that monitors potable water and includes a water 
Regarding Claims 11, 15, 16, 20, and 22, Koide discloses in a first embodiment a method for providing a health-enhanced home environment, comprising providing a dialysis machine that is capable of delivering a dialysis treatment (Fig. 1, item 100 (note broadest reasonable interpretation of dialysis machine consistent with the specification includes structure in addition to dialysis device 10 seen in drawing), Pr7); operating an air component that monitors and provides treated air in a vicinity of the dialysis machine (Prs7,8,12,13,21,23), wherein the air component includes an air monitor sensor (Fig. 1, item P, Pr23 (note air pressure monitor)); operating a potable water supply component that provides potable water (Prs7,20); receiving, at least one processor of the dialysis machine, air monitor data from the air monitor sensor of the air component (Fig. 1, Pr23 (note unit computer CU contains processor)); transmitting, by a communication unit of the dialysis machine communicatively coupled to the at least one processor, the air monitor data over a network (Pr23,24 (note control unit CU inherently contains a communication unit to control component functioning)), wherein, after the transmitting of the air monitor data over the network, receiving, via the communication unit, information over the network that determines functioning of the air component and/or the potable water supply component (Pr23,24 (note starting and stopping of components); see also 112(b) analysis and claim interpretation above).
Koide does not disclose in a first embodiment an air component integrated into the dialysis machine; a potable water supply component integrated into the dialysis machine; a potable water supply component that monitors potable water and includes a water 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to integrate the air and potable water supply components disclosed by Koide with the dialysis machine disclosed by Koide  because such integration "would be merely a matter of obvious engineering choice," MPEP 2144.04(V)(B).  It would have been further obvious to monitor the potable water with a sensor because, according to Koide, clean water is indispensable for operation of the dialysis machine (Pr19).
Additional Disclosures Included:  Claims 5, 15: wherein the air component includes one or more of the following: an air purifier, a dehumidifier, an air conditioner, or an air heater (Prs7,8,12,13,21,23).  Claims 6, 16: wherein the potable water supply component includes one or more of the following: a water purifier, a minerals supply connection, or a potable water access outlet (Prs7,20).  Claims 10, 20: a remote computer that receives the air monitor data and the water monitor data transmitted over the network from the communication unit and transmits responsive information to the communication unit at the dialysis machine (Fig. 1, item CU, Prs23,24).  Claims 21, 22: wherein the information received over the network by the communication unit includes commands for scheduling or triggering operation of the air component and/or the potable water supply component (Pr23 (note on/off control)).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koide, Japanese Publication No. 2017-80137A (hereinafter "Koide") in view of Caluya, et .
Applicants' claims are directed towards a device and a method.
Regarding Claims 7 and 17, Koide discloses the dialysis system of Claim 6 (for Claim 7) and the method of Claim 17 (for Claim 17) except wherein the potable water supply component includes the minerals supply connection and a minerals supply cartridge coupled to the minerals supply connection.
Caluya also relates to a mobile dialysis system and discloses wherein the potable water supply component includes a cartridge (Pr73) and a minerals supply (Pr74).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the dialysis system and method disclosed by Koide with a cartridge dispersing minerals as disclosed by Caluya because, according to Caluya, dialysate solutions include minerals (Pr5) yet dialysate may not be available (Pr32) requiring additional potable water to have the desired composition (Pr74).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779